Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 7, 2020

                                      No. 04-20-00209-CR

                                  Alfred Alan GOODEMOTE,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee


                     From the 452nd District Court, Menard County, Texas
                                 Trial Court No. 2019-02512
                       The Honorable Robert Hoffman, Judge Presiding


                                         ORDER
       Appellant’s second motion for an extension of time to file the appellant’s brief is granted.
We order the appellant’s brief due on September 4, 2020. Counsel is advised that no further
extensions of time will be granted absent a timely motion that: (1) demonstrates extraordinary
circumstances justifying further delay; (2) advises the court of the efforts counsel has expended
in preparing the brief; and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy workload to be an extraordinary circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2020.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court